Case 6:17-cr-60014-SOH Document 64                Filed 04/17/20 Page 1 of 1 PageID #: 402



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                         RESPONDENT


v.                                  Criminal No. 6:17-cr-60014
                                     Civil No. 6:19-cv-06128

TODD MCDONALD                                                                          MOVANT
                                            ORDER

       Before the Court is the Report and Recommendation filed April 2, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

63). Judge Bryant recommends that Movant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence By a Person in Federal Custody (ECF No. 57) be denied. Judge Bryant

also recommends denying Movant a certificate of appealability.

       Movant has not filed objections to the Report and Recommendation, and the time to object

has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court finds no clear error warranting a

departure from the Report and Recommendation. Therefore, the Court adopts the Report and

Recommendation (ECF No. 63) in toto. Accordingly, Movant’s Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence By a Person in Federal Custody (ECF No. 57) is hereby

DENIED. Further, the Court declines to issue a certificate of appealability in this matter.

       IT IS SO ORDERED, this 17th day of April, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
